Exhibit 10.3 [EXECUTION COPY] STOCK PURCHASE AGREEMENT BETWEEN AmbiCom Acquisition Corp., a Nevada corporation, on the one hand. AND AmbiCom, Inc., a California corporation, on the other. Page 1 of 26 AGREEMENT This Stock Purchase Agreement is dated as of May 21, 2009, and is by and between AmbiCom Acquisition Corp., a Nevada corporation (“AAC”), on the one hand, and AmbiCom. Inc., a California corporation (“AmbiCom”) on the other. WHEREAS, the respective Boards of Directors of AAC and AmbiCom have each approved the transfers and purchases set forth herein (the “Acquisition”), upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, the respective Boards of Directors of AAC and AmbiCom have each determined that the Acquisition and the other transactions contemplated hereby are consistent with, and in furtherance of, their respective business strategies and goals and are in the best interests of their respective stockholders; WHEREAS, AAC and AmbiCom desire to make certain representations, warranties, covenants and agreements in connection with the Acquisition and also to prescribe various conditions to the Acquisition. NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, the parties agree as follows: ARTICLE 1 THE ACQUISITION SECTION 1.1. The Acquisition.
